                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


U.S. BANK TRUST, N.A., AS TRUSTEE                  )
FOR LSF9 MASTER PARTICIPATION                      )
TRUST,                                             )
                                                   )
       Plaintiff,                                  )
                                                   )
                     v.                            ) 1:19-cv-00119-JDL
                                                   )
GREG A. KING                                       )
                                                   )
                                                   )
       Defendant.                                  )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


       United States Magistrate Judge John H. Rich III filed his Recommended

Decision and Order (ECF No. 31) with the Court on September 17, 2019, pursuant to

28 U.S.C.A. § 636(b)(1)(B) (West 2019) and Fed. R. Civ. P. 72(b). The Order regarded

Plaintiff U.S. Bank Trust N.A. as Trustee for LSF9 Master’s Motion for Entry of

Default (ECF No. 27), and the Recommended Decision regarded Defendant King’s

Counterclaim (ECF No. 18). 1 The time within which to file objections has expired,

and no objections have been filed. The Magistrate Judge provided notice that a

party’s failure to object would waive the right to de novo review and appeal.

       I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and I have made a de novo determination


 1 King, representing himself, filed a document with a heading of “Bill of Complaint in Equity;
Presentment to Void Proceedings and Jurisdiction.” ECF No. 13. Magistrate Judge Rich construed
this filing as a motion to dismiss and a counterclaim. ECF No. 16.
of all matters adjudicated by the Magistrate Judge’s Recommended Decision.          I

concur with the recommendations of the United States Magistrate Judge for the

reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.

       It is therefore ORDERED that the Recommended Decision (ECF No. 31) of

the Magistrate Judge is hereby ACCEPTED, such that the Defendant’s

Counterclaim is DENIED without prejudice. The Defendant is hereby DIRECTED

to file an answer to the complaint within 14 days of the Court’s order on the

Defendant’s Motion to Dismiss, which is being published concurrently with this order.

See Fed. R. Civ. P. 12(a)(4)(A). The Defendant may attach his counterclaim to that

pleading. See Fed. R. Civ. P. 13. The Clerk is directed to provide the Defendant with

a list of legal aid service providers.

       SO ORDERED.

       Dated this 15th day of January, 2020.

                                                    /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE




                                         2
